605 So.2d 1078 (1992)
STATE ex rel. Calvin DONALDSON
v.
John P. WHITLEY, Warden.
No. 91-KH-1621.
Supreme Court of Louisiana.
September 4, 1992.
Granted in part; denied in part. Relator's multiple offender sentence of 198 years at hard labor without benefit of parole is vacated, and this case is remanded for resentencing. The record of sentencing does not show adequate compliance with LSA-C.Cr.P. art. 894.1, nor provide a factual basis for concluding that relator was beyond any hope of rehabilitation and that he therefore warranted punishment with the maximum sentence provided by law. See State v. Oubichon, 422 So.2d 1140 (La.1982); State v. Kenner, 384 So.2d 413 (La.1980). Upon resentencing, the district court should comply with LSA-C.Cr.P. art. 894.1, as amended by Act 22 of 1991, which requires consideration of the sentencing guidelines promulgated by the Louisiana Sentencing Commission in determining the appropriate sentence to be imposed. Felony Sentencing Guidelines, Sec. 309. In all other respects, the application is denied.
COLE, would deny the application.